Title: Franklin and John Jay to Thomas Mifflin, 16 April 1784
From: Franklin, Benjamin,Jay, John
To: Mifflin, Thomas



Sir,
Passy, April 16. 1784.

We duly received the Letters your Excellency did us the honour of writing to us the 14th of January by Colonel Harmar & Lieut. Col. David Franks, with the Ratification of the Definitive Treaty, the Proclamation, & the Recommendatory Resolves of Congress. On the Arrival of Col. Harmar, we immediately wrote to Mr Hartley, acquainting him that we were now ready to exchange with him; sending him at the same time Copies of the Proclamation and Resolutions. We have this Day

receiv’d from him the enclos’d Answer, and we expect he will soon be here, and put with us the finishing Hand to this important Business.
With great Respect, we have the honour to be, Sir, Your Excellency’s most obedient & most humble Servants—

B. FranklinJohn Jay

His Excellency Thomas Mifflin, Esqr President of Congress
